        Case 0:21-cv-00056-ABJ Document 49 Filed 05/12/21 Page 1 of 3
                                                                                 FILED




                             United States District Court
                                                                            9:32 am, 5/12/21
                                 For The District of Wyoming           U.S. Magistrate Judge




STATE OF WYOMING

       Petitioner,

                vs.

UNITED STATES DEPARTMENT OF                                  Civil No. 21-CV-56-J
THE INTERIOR, et al.

       Respondents,

Conservation Groups,

       Movant



             ORDER GRANTING CONSERVATION GROUPS’ MOTION TO
                           INTERVENE [20]


      This matter is before the Court on the Center for Biological Diversity, Citizens for a

Healthy Community, Conservation Colorado, Dine Citizens Against Ruining Our

Environment, Earthworks, Food & Water Watch, Friends of the Earth, Great Old Broads for

Wilderness, Indian People’s Action, Montana Environmental Information Center, National

Parks Conservation Association, Powder River Basin Resource Council, Sierra Club,

Southern Utah Wilderness Alliance, The Wilderness Society, Valley Organic Growers

Association, Western Colorado Alliance, Western Organization of Resource Councils,

Western Watersheds Project, WildEarth Guardians, Wilderness Workshop (“Conservation
         Case 0:21-cv-00056-ABJ Document 49 Filed 05/12/21 Page 2 of 3




Groups”) Motion to Intervene [Doc. 20], and the Court having carefully considered the

Motion, FINDS:

       On March 24, 2021, Petitioner, the State of Wyoming, filed a Petitioner for Review

[Doc. 1]. On April 19, 2021, the Conservation Groups filed the instant Motion to Intervene.

In the Motion, the Conservation Groups state that they had complied with Local Rule 7.1

wherein counsel conferred with the attorneys for the other parties about the request to

intervene.   Petitioner, the State of Wyoming, indicated it did not oppose the request.

Respondents U.S. Department of Interior, Debra Haaland, in her official capacity as

Secretary of the United States Department of the Interior, the United States Bureau of Land

Management, Nada Culver, in her official capacity as acting Director of the Bureau of Land

Management, and Kim Liebhauser, in her official capacity as the acting Wyoming State

Bureau of Land Management Director (“Federal Respondents”) informed movants that no

position would be taken until after reviewing the Motion. On April 27, 2021, the Federal

Respondents filed a Response to the Motion to Intervene [Doc. 25] taking no position on the

request to intervene.

       After reviewing the requirements for intervention and taking into account the fact no

current party filed any objection to the proposed intervention, the Court finds the

Conservation Groups should be allowed to intervene. First, the Motion is timely. “The

timeliness of a motion to intervene is determined ‘in light of all of the circumstances.’”

Okla. ex rel. Edmondson v. Tyson Foods, Inc., 619 F.3d 1223, 1232 (10th Cir.

2010). Next, the movants share a claim or defense with the underlying actions that share a

common question of law and fact, and the relief sought by Petitioners would directly impact

their interests. Fed. R. Civ. P. 24(b)(1)(B). Lastly, the proposed intervention will not unduly

                                                  2
            Case 0:21-cv-00056-ABJ Document 49 Filed 05/12/21 Page 3 of 3




delay or prejudice the adjudication of the original parties’ rights. Fed. R. Civ. P. 24(b)(3).

Therefore, the Conservation Groups’ Motion to Intervene is granted. See Utah Ass’n of

Ctys. v. Clinton, 255 F.3d 1246, 1249 (10th Cir. 2001)(stating when considering

whether to grant intervention under Rule 24, the Tenth Circuit follows “a somewhat

liberal line”).

          NOW, THEREFORE, IT IS ORDERED Center for Biological Diversity, Citizens for

a Healthy Community, Conservation Colorado, Dine Citizens Against Ruining Our

Environment, Earthworks, Food & Water Watch, Friends of the Earth, Great Old Broads for

Wilderness, Indian People’s Action, Montana Environmental Information Center, National

Parks Conservation Association, Powder River Basin Resource Council, Sierra Club,

Southern Utah Wilderness Alliance, The Wilderness Society, Valley Organic Growers

Association, Western Colorado Alliance, Western Organization of Resource Councils,

Western Watersheds Project, WildEarth Guardians, Wilderness Workshop (“Conservation

Groups”) Motion to Intervene [Doc. 20] is GRANTED.

          IT IS FURTHER ORDERED the caption in this case may be amended to reflect this

ruling.

          Dated this 12th day of May, 2021.


                                                  ________________________________
                                                  Kelly H. Rankin
                                                  U.S. Magistrate Judge




                                                  3
